DETAILED ACTION
	The instant application is a national stage entry of PCT/US2018/036937, filed 11 June 2018, which claims priority to US Provisional Application No. 62/518,558, filed 12 June 2017. 
	The preliminary amendment filed 10 December 2019 is acknowledged. Claims 1-20 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matteuzzi et al. (US 2016/0038635, cited in IDs submitted 04 May 2020) in view of Dobak et al. (US 2010/0136070, cited in IDS submitted 04 May 2020) and Santoro et al. (J. Appl. Biomater. Biomech., 2011, vol. 9, no. 2, pp. 127-136, cited in PTO-892).
Matteuzzi et al. teach a filler composition comprising hyaluronic acid or a salt thereof in an amount between 0.1% and 4% by weight; agarose in an amount between 2.6% and 5% by weight; and water (claim 1). Matteuzzi et al. teach the composition further comprises at least one protein or amino acid (i.e. “non-gel therapeutic agents”), (claim 4). Matteuzzi et al. teach using a phosphate buffered saline solution (claim 9). Matteuzzi et al. teach the composition is iso-osmolar, i.e. same ion content as blood plasma (para [0060]-[0061]), and the mixture contains chlorides and/or phosphates, such as sodium chloride (para [0061]-[0062]), (i.e. Matteuzzi et al. teach an isotonic composition) Matteuzzi et al. teach an aqueous solution having 0.6-0.8% NaCl and 0.2-0.4% sodium phosphate (para [0062]). Matteuzzi et al. teach the use of the composition to treat lipodystrophy (para [0002]). Matteuzzi et al. teach obtaining a gel granules (para [0065]). Matteuzzi et al. teach the combination of the agarose with the hyaluronic acid allows for high concentrations of agarose that are tolerable and useful for ensuring the duration and stability of the aesthetic result over time (abstract).
	Matteuzzi et al. do not expressly disclose the G* (shear modulus) of the composition (instant claim 1).  
	Dobak et al. teach a dermal filler composition comprising crosslinked hyaluronic acid (HA), which can include an anesthetic agent, such as lidocaine (claims 13, 19 and 20). Dobak et al. teach the dermal filler is used for correcting or modifying skin defects (claim 1). Dobak et al. teach cross-linking HA with 1,4-
	Santoro et al. teach measuring the complex shear modulus of multiple commercially available crosslinked-HA fillers, which were identified as having a G* of 11.19-584.87 Pa (Table II). Santoro et al. teach the HA dermal fillers tested were all cross-linked with BDDE, but differ in their production method and suggest that some are monophasic and others biphasic (p.133, left col.). Santoro et al. teach the dermal fillers with permanent chemical cross-links behaved as strong gels with high G’, with the highest crosslinking density and most rigid inner structure. Santoro et al. teach weak gels have a lower degree of crosslinking and are more like a solution (p.133, right col.). Santoro et al. teach the viscoelastic properties of the gels (which is characterized by G*) determines where they can be injected, i.e. upper dermis, superficial wrinkles, deep lines, volume enhancement, mid-dermis, deep wrinkles, nasal furrows, etc. (p.134, left col.; see fig. 4; Table I). Santoro et al. teach degree of crosslinking and concentration of the crosslinked HA effect the overall performance, duration and injection site of the hydrogel (p.134, right col.). Santoro et al. teach Belotero Basic (G* of 49.14 Pa) and Restylane Perlane (G* 304.74 Pa) had good persistence (Table II and VI). Santoro et al. teach “there is not a ideal dermal filler for all applications and in commerce there are many types of DF that differ for their chemical-physical properties” (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine crosslinked HA with agarose for use as a dermal filler. 
Starting from Matteuzzi et al., one having ordinary skill in the art would have looked to the teaching of Santoro et al. and Dobak et al. because they are all similarly concerned with optimizing properties of hyaluronic acid-based dermal fillers. Matteuzzi et al. is concerned with improving stability and duration of HA-based fillers. Here, Matteuzzi et al. solves the problem by combining small amounts 
As a starting point, the ordinary artisan would have been motivated to use crosslinked HA having a degree of crosslinking that ranges from 0.1% to 30% because Dobak et al. teach this range as optimal. The skilled artisan would have known from Santoro et al. that the concentration and degree of crosslinking affects the viscoelastic properties of the HA, including shear modulus. The ordinary artisan would have routinely modified/optimized the degree of crosslinking to affect shear modulus depending on the desired location of dermal filler injection. Crosslinked HA having a G* of 49.14 Pa and 304.74 Pa have been identified as having good persistence (as measured by the number of months the filler lasts). 
The degree of crosslinking, and percent by weight HA and agarose taught by the prior art overlap significantly with the amounts recited in instant claim 1. 
With respect to the % by volume limitation of instant claim 6, one having ordinary skill in the art would have been motivated to start with the concentrations of HA and agarose taught by Matteuzzi et al. The percent by volume of each component depends on the percent by weight of the individual component itself, which is taught by Matteuzzi et al., degree of HA crosslinking taught by Dobak et al., wherein both the concentration and degree of crosslinking overlaps with the amounts in claim 1. 
One having ordinary skill in the art would have been motivated to combine two dermal fillers because Santoro et al. teach commercially available crosslinked-HA dermal fillers that are classified as interpenetrating networks or contains more than one phase. The ordinary artisan would have been motivated to optimize each dermal filler to have different G* for its intended site of injection and filling purpose. Additionally, the skilled artisan would have been motivated to combine dermal fillers having different concentrations of HA and agarose to modulate the rate of degradation, and inflammatory reaction. As Santoro et al. teach “there is not a ideal dermal filler for all applications and in commerce there are many types of DF that differ for their chemical-physical properties” (abstract). 

One having ordinary skill in the art would have been motivated to combine already crosslinked HA with agarose (i.e. HA crosslinked in the absence of agarose, per instant claim 3) because it permits the skilled artisan to selectively tune the chemical-physical properties of the HA. These properties include rheological properties which are determined by the concentration of HA and degree of crosslinking. The ordinary artisan can then more easily optimize the relative amounts of agarose to include with the crosslinked HA to give a final dermal filler having the necessary rheological properties, stability and persistence. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matteuzzi, Dobak et al. and Santoro et al. as applied to claims 1 and 3-20 above, and further in view of Zhang et al. (Carbohydrate Polymers, 2012, vol. 88, pp. 1445-1452, cited in PTO-892).
Matteuzzi, Dobak et al. and Santoro et al. teach as discussed above.
The references do not expressly disclose wherein the HA is crosslinked in the presence of agarose. 
Zhang et al. teach the synthesis of a biodegradable composite comprising agarose and HA hydrogen derived from agarose and HA with epichlorohydrin (ECH) as crosslinking agent (abstract). The composite showed no cytotoxic effect to 3T3 fibroblast and its degradation in vivo can be controlled by altering the component ratios of agarose and HA, with degradation time ranging from 4-8 weeks. Zhang et al. teach composite hydrogels with higher HA content showed faster degradation rate than with lower HA (p.1451, last para). Zhang et al. teach the composite lead to a mild in vivo inflammatory response. Zhang et al. teach the composite having utility in tissue engineering applications. Zhang et al. teach 2.2. Preparation of composite agarose/HA hydrogel). Zhang et al. teach preparing agarose:HA hydrogels at a weight ratio of 10:1, 8:3 and 5:5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink HA in the presence of agarose because it leads to a composite hydrogel whose degradation can be controlled by altering the ratios of the agarose and HA. Furthermore, these composites having agarose had little cytotoxicity in vitro and mild in vivo inflammatory response. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623